       Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 1 of 16                            PageID #: 487
AO 245B          (Rev. 6/05) Judgment in a Criminal Case
                 Sheet 1
                                                           ORIGINAL                                   FILED IN THE
                                                                                                                  ''
                                                                                                    DISTRICT OF HAWAlt

                                  United States District Court                                      OCT 2 6 2018         J\Y
                                                    District of Hawaii                         at_\kck andl_~in_{> M.
                                                                                                  SUE BEITIA, CLERit-

          UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                      v.
                                                                Case Number:      1:17CR00109-001
           MICHAEL PHILLIP PATRAKIS
                                                                USM Number:       08431 -122
                                                                Keith S. Shigetomi, Esq .
                                                                Defendant's Attorney


THE DEFENDANT:

[VJ       pleaded guilty to counts: 1 and 2 of the Indictment .
[J        pleaded nolo contendere to counts(s) _     which was accepted by the court.
[J        was found guilty on count(s) _    after a plea of not guilty .

The defendant is adjudicated guilty of these offenses:

Title & Section               Nature of Offense                                   Offense Ended           Count
18 U.S.C. § § 2251 (a) and (el Sexual Exploitation of a Minor                     September 17, 2015        1
18 U.S.C. § § 2251 (a) and (e) Sexual Exploitation of a Minor                     September 1 7, 201 5     2



       The defendant is sentenced as provided in pages 2 through      ~   of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

[ J       The defendant has been found not guilty on counts(s) _and is discha rged as to such count(s).

(VJ       Counts 3, 4 , and 5 of the Indictment are dismissed on the motion of the United States.

        It is f urther ordered that the defendant must notify the United States Attorney for this district w ithin 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid . If ordered to pay restitution , the defendant must notify the court and
United States Attorney of material changes in economic circumstances .

                                                                                  October 25, 2018
                                                                            Date of Imposition of Judgment




                                                                LESLIE E. KOBAYASHI , United States District Judge
                                                                          Name & Title of Judicial Officer




                                                                                          Date
        Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 2 of 16                          PageID #: 488
AO 2458          (Rev. 6/05) Judgment in a Criminal Case
                 Sheet 2 - Imprisonment
CASE NUMBER:              1: 17CR00109-001                                                        Judgment - Page 2 of 8
DEFENDANT:                MICHAEL PHILLIP PATRAKIS


                                                      IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a total term of: Two-Hundred Ninety-Two (292) Months as to each of Counts 1 and 2, to run concurrently.




[ti']     The court makes the following recommendations to the Bureau of Prisons:
          Defendant to be placed at: an FCI that provides Residential Sex Offender Treatment and Substance Abuse
          Treatment. Defendant to be placed at: 1) Safford FCI or 2) Devens FMC.
          Defendant to be enrolled in Educational and Vocational programs.
          Defendant to be placed in RDAP - 500 Hour Residential Drug Abuse Program.



[ti']     The defendant is remanded to the custody of the United States Marshal.


[1        The defendant shall surrender to the United States Marshal for this district.
          [ 1 at_on_.
          [ 1 as notified by the United States Marshal.


[1        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          [ 1 before _ on _ .
          [ 1 as notified by the United States Marshal.
          [ 1 as notified by the Probation or Pretrial Services Officer.

                                                           RETURN
I have executed this judgment as follows:




          Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - - - - - - - - - - - - - - -

a t - - - - - - - - - - - - - - - , with a cer:tified copy of this judgment.




                                                                                          UNITED STATES MARSHAL




                                                                                            Deputy U.S. Marshal
            Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 3 of 16                                                                PageID #: 489
 AO 2468                (Rev. 6/06) Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
 CASE NUMBER:                       1:17CR00109-001                                                                                           Judgment - Page 3 of 8
 DEFENDANT:                         MICHAEL PHILLIP PATRAKIS

                                                               SUPERVISED RELEASE

        Upon release from imprisonment, the defendant shall be on supervised release for a term of: Twenty (20) Years as to
each of Counts 1 and 2, to run concurrently.



 You must not commit another federal, state, or local crime.

 You must not unlawfully possess a controlled substance. You must refrain from any unlawful use of a controlled substance.
 You must submit to one drug test within 15 days of commencement on supervision and at least two periodic drug tests
 thereafter, but not more than 8 valid drug tests per month during the term of supervised release.

 [J          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk
             of future substance abuse. (Check if applicable.)                                          ·

 [II')       You must cooperate in the collection of DNA as directed by the probation officer. (Check if applicable.)

 [II']       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
             he or she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

 [1          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in
 accordance with the Schedule of Payments sheet of this judgment.

         ·The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.


                                                             STANDARD CONDITIONS OF SUPERVISION

 1)      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time you are released, unless the
         probation officer instructs you to report to a different probation office or within a different time frame.
 2)      After initially reporting to the probation office, you will receive instructions from the court or the probation offieer about how and when to report to the
         probation officer, and you must report to the probation officer as instructed.
 3)      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court or the probation
         officer.
 4)      You must answer truthfully the questions asked by the probation officer. Your legitimate invocation of the Fifth Amendment privilege against self-incrimination
         in response to a probation officer's question shall not be considered a violation of this condition.
 5)      You must live at a place approved by the probation officer. If you plan to change where you live or who lives with you, you must notify the probation officer at
         least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
 61      You must allow the probation officer to visit you at any time reasonable under the circumstances at your home or elsewhere, and you must permit, to the extent
         you are able or authorized to do so, the probation officer to take any items prohibited by the conditions of your supervision that the officer observes in plain
         view.
· 7)     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing so. If you do not
         have full-time employment, you must try to find full-time employment, unless the probation officer excuses you from doing so. If you plan to change where you
         work or if there are substantial changes to your job responsibilities, you must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
 8)      Unless you have received advance permission from the probation officer or the association is required by supervision conditions, you must not voluntarily and
         intentionally associate with any person you know is engaged in committing a federal, state, or local crime, not including traffic offenses, whether the crime is
         being committed in or outside of your presence. If you know someone has been convicted of a felony, you must not knowingly communicate or interact with
         that person without first getting the permission of the probation officer.
 9)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10)     You must not own, possess, or have access to a firearm, ammunition, destructive device, as defined in 18 U.S.C. § 921(a)(4), or dangerous weapon (that is,
         anything that was designed or was modified for the specific purpose of causing bodily injury or death to another person, such as nunchakus or tasers).
 11)     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first getting the permission
         of the court.
 12)     If the probation officer determines that you pose a risk to an organization or a person relating to your criminal record or personal history or characteristics, the
         probation officer may require, with the court's approval, that you notify that organization or person (or that person's parent, guardian, caretaker, or other
         individual responsible for the person's welfare) about the risk, and you must comply with that instruction. The probation officer may contact the organization or
         person that you were directed to notify and confirm that you notified that organization or person about the risk.
 13)     You must follow the instructions of the probation officer related to the conditions of supervision.
      Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 4 of 16                 PageID #: 490
AO 2458       (Rev. 6/05) Judgment in a Criminal Case
              Sheet 3 - Supervised Release
CASE NUMBER:           1 :17CR00109-001                                                 Judgment - Page 4 of 8
DEFENDANT:             MICHAEL PHILLIP PATRAKIS

                              SPECIAL CONDITIONS OF SUPERVISION

1. You must participate in a substance abuse treatment program and follow the rules and regulations of
that program. The probation officer, in consultation with the treatment provider, will supervise your
participation in the program (such as provider, location, modality, duration, and intensity).

2. As part of the substance abuse treatment regimen and monitoring, you must submit to substance
abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
tamper with the testing methods.

3. You are prohibited from using marijuana, synthetic marijuana, any products containing
tetrahydrocannabinol, or any other products derived from a marijuana plant, including for medicinal or
business purposes, without the prior approval of the Court.

4. You must provide the probation officer access to any requested financial information and authorize
the release of any financial information. The probation office may share financial information with the
U.S. Attorney's Office.

5. You must participate in a mental health assessment, and any recommended treatment in a mental
health program, and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, will supervise your participation in the program (such as
provider, location, modality, duration and intensity).

6. You may change your residence only with the advance approval of the probation officer. You must
appear in person at the state registration agency within 3 business days after the change of residence to
report such change.

7. You must participate in a sex offense-specific assessment and any recommended treatment program,
and follow the rules and regulations of that program. The probation officer, in consultation with the
treatment provider, will supervise your participation in the program (provider, location, modality,
duration, intensity, etc.). Your legitimate invocation of the Fifth Amendment privilege against self-
incrimination in response to a treatment provider's question shall not be considered a violation of this
condition.

8. You must submit to periodic polygraph testing at the direction of the probation officer as a means to
ensure that you are in compliance with the requirements of your supervision or treatment program. A
maximum of six polygraph tests per year is allowed, unless otherwise ordered by the Court. Your
supervision may not be revoked based solely upon the results of a polygraph test. Your legitimate
invocation of the Fifth Amendment privilege against self-incrimination in response to a polygrapher's
question shall not be considered a violation of this condition.

9. You must participate in visual response testing as part of the required participation in a sex offense-
specific assessment and/or treatment.
      Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 5 of 16               PageID #: 491
AO 2458       (Rev. 6/05) Judgment in a Criminal Case
              Sheet 3 - Supervised Release
CASE NUMBER:           1 :17CR00109-001                                               Judgment - Page 5 of 8
DEFENDANT:             MICHAEL PHILLIP PATRAKIS

10. You must not have direct contact with any child you know or reasonably should know to be under
the age of 18, including your own children, without the permission of the probation officer. If you do
have any direct contact with any child you know or reasonably should know to be under the age of 18,
including your own children, without the permission of the probation officer, you must report this
contact to the probation officer within 24 hours. Direct contact includes written communication, in-
person communication, or physical contact. Direct contact does not include incidental contact during
ordinary daily activities in public places.

11. You must not communicate, or otherwise interact, with MF 1 or MF7, either directly or through
someone else, without first obtaini~g the permission of the probation officer.

12. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256), including
any photograph, film, video, picture, or computer or computergenerated image or picture, whether made
or produced by electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in 18
U.S.C. § 2256 - such as material intended to sexually stimulate or arouse). You must not frequent any
place where such material is the primary product for sale or entertainment is available. The only
exceptions to this condition are fortreatment purposes or for the purpose of appeal or collateral
challenges in the instant case, and with the prior approval of the probation officer.

13. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(l)) or other
electronic communications or data storage devices or media, without the prior approval of the probation
officer.

14. You must not access the Internet except for reasons approved in advance by the probation officer.

15. You must not go to, or be at, a place for the primary purpose of observing or contacting children
under the age of 18.

16. You must not go to, or be at, any place where you know children under the age of 18 are likely to
be, including parks, schools, playgrounds, and childcare facilities.

17. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in
18 U.S.C. § 1030(e)(l)), other electronic communications or storage devices or media, or office to a
search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
revocation of release. The probation officer may conduct a search under this condition only when
reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner. You must also submit to periodic unannounced examinations of your computer and
computer accessories, as well as provide access to Internet service provider account records, as directed
by the probation officer. You must warn other occupants that the premises may be subject to searches
pursuant to this condition.
         Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 6 of 16                                     PageID #: 492
AO 245 B          (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 5 - Criminal Monetary Penalties
CASE NUMBER:               1:17CR00109-001                                                                        Judgment - Page 6 of 8
DEFENDANT:                 MICHAEL PHILLIP PATRAKIS


                                     CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                  Assessment                 Fine                      Restitution
      Totals:     $ 200.00                   $None                     $ Not Applicable

      JVTA Assessment: $10,000.00 ($5,000.00 as to each of Counts 1 and 2)

[]    The determination of restitution is deferred until      . An Amended Judgment in a Criminal Case (A0245C} will be entered
      after such a determination.

[]    The defendant must make restitution (including community restitution} to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
      specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §3664(i),
      all non-federal victims must be paid before the United States is paid.

Name of Payee                                     Total Loss*           Restitution Ordered        Priority or Percentage




TOTALS                                             $                               $

[]    Restitution amount ordered pursuant to plea agreement       $

[]    The defendant must pay interest on restitution and a fine of more than $2500, unless the restitution or fine is paid in full
      before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. §3612(f}. All of the payment options on
      Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(9).

[]       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          [1      the interest requirement is waived for the            [ 1 fine          [ J restitution

          [1      the interest requirement for the     [ J fine         [ J restitution is modified as follows:




*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
        Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 7 of 16                                     PageID #: 493
AO 2458           (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 6 - Schedule of Payments
CASE NUMBER:                  1 :17CR00109-001                                                                 Judgment - Page 7 of 8
DEFENDANT:                 MICHAEL PHILLIP PATRAKIS



                                               SCHEDULE OF .PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A         [ ]     Lump sum payment of $ _ due immediately, balance due
                  [J     not later than _ , or
                  [J     in accordance     [ J C, [ J D, [ ] E, or [ J F below, or

B         [II']   Payment to begin immediately (may be combined with            [ J C,   [ J D, or [ J F below); or

c         [ ]     Payment in equal_ (e.g., weekly, monthly, quarterly) installments of$_ over a period of _(e.g., months or
                  years), to commence_ (e.g., 30 or 60 days) after the date of this judgment; or

D         [ ]     Payment in equal_ (e.g., weekly, monthly, quarterly) installments of $_over a period of _(e.g., months or
                  years), to commence_ (e.g., 30 or 60 days) after the release from imprisonment to a term of supervision; or

E         [ ]     Payment during the term of supervised release will commence within_ (e.g., 30 or 60 days) after release from
                  imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                  that time; or

F         [II']   Special instructions regarding the payment of criminal monetary penalties:
                  JVTA Assessment: $10,000.00 ($5,000.00 as to each of Counts 1 and 2)


If this judgment imposes imprisonment, payment of criminal monetary penalties is not due during imprisonment, unless
specifically required by this judgment. However, this order does not preclude a defendant from making voluntary payments
towards any criminal monetary penalties. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[J        Joint and Several

          Defendant and Co-Defendant Names and Case Numbers (including defendant number, Total Amount, Joint and Several
          Amount, and corresponding pay, if appropriate.


[J        The defendant shall pay the cost of prosecution.

[J        The defendant shall pay the following court cost(s):

[II']     The defendant shall forfeit the defendant's interest in the following property to the United States:
          as described in the Attached Preliminary Order of Forfeiture filed on 9/6/2018:
          (a) one 21.5n Apple iMac computer;
          (b) one 640 GB Western Digital Hard Drive;
          (c) one ASUS Laptop w/ power cord;
          (d) one 4TB Western Digital Hard Drive;
          (e) one Djay Beat/Night Thumb Drive;(f) one 64 GB San Disk Flash Drive;
          (g) one LG Cell Phone w/ power cord;
          (h) one Black Motorola cell phone w/ charger;
          (i) one Green iPhone 5C w/ power cord;
          (j) one Samsung cell phone;
          (k) one Black/Silver LG flip phone;
          (1) one Black LG flip phone;

Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
       Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 8 of 16                                      PageID #: 494
AO 2458           (Rev. 6/05) Judgment in a Criminal Case
                  Sheet 6 - Schedule of Payments
CASE NUMBER:               1:17CR00109-001                                                                    Judgment - Page 8 of 8
DEFENDANT:                 MICHAEL PHILLIP PATRAKIS



          (m) one broken Apple iPhone w/ shattered screen;
          (n> one Silver iPhone 6s w/ case;
          (o) one Verizon Droid cell phone w/ case;
          (p)one Nikon Coolpix camera;
          (q) one GOPRO Hero 2;
          (r) one Black GOPRO Hero w/ case;
          (s) two SD Adapter & Sim card;
          (t) seven Zip Disks;
          (u) one Black Samsung Tablet;
          (v) one Apple iPad;
          (w) one Black Windows surface tablet;
          (x) one Lexar 32 GB jumpdrive; and
          (y) one Kingston 2 GB Thumb Drive




Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 9 of 16 PageID #: 495
• Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 1of8 PagelD #: 465



 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 Chief, Criminal Division

 DARREN W.K. CHING #6903
 Room 6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 E-mail: Darren.Ching@usdoj.go v

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                  CR. NO. 17-00109 LEK

                    Plaintiff,              PRELIMINARY ORDER OF
                                            FORFEITURE
             vs.

 MICHAEL PATRAKIS,

                    Defendant.



                     PRELIMINARY ORDER OF FORFEITURE

              WHEREAS, on February 23, 2017, a grand jucy returned a five-

 count Indictment against defendant Michael P. Patrakis ("Patrakis"), charging

 him in Counts 1, 2, and 3 with Sexual Exploitation of Children in violation of

  18 U.S.C. § 225l(a); in Count 4 with Distribution of Pornography in violation of
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 10 of 16 PageID #: 496
 · Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 2 of 8 PagelD #: 466



  18 U.S.C. § 2252(a)(2); and in Count 5 with Sex Trafficking of a Child in

  violation of 18 U.S.C. §1591(a); and

               WHEREAS the Indictment provided notice that the United States

  would seek forfeiture; and

               WHEREAS, on or about March 6, 2018, defendant Patrakis entered

  a plea of guilty to counts 1 and 2 of the Indictment; and

               WHEREAS, pursuant to 18 U.S.C. § 2253(a), a person convicted of

  the offenses charged in Counts 1 and 2 of the Indictment, in violation of 18

  U.S.C. § 2251(a), shall forfeit to the United States any visual depiction

  described in Section 2251 or any book, magazine, periodical, film, videotape, or

  other matter which contains any such visual depiction, which was produced,
                                                               I




  transported, mailed, shipped, or received in violation of that section; (b) any

  property, real or personal, constituting or traceable to gross profits or other

  proceeds obtained from such offense; and (c) any property, real or personal,

  used or intended to be used to commit or to promote the commission of such

  offense or any property traceable to such property; and

               WHEREAS, in the plea agreement, defendant Michael P. Patrakis

  agreed to the forfeiture of:

        (a) one 21.5" Apple iMac computer;

        (b) one 640 GB Western Digital Hard Drive;

        (c) one ASUS Laptop w / power cord;

        (d) one 4TB Western Oigital Hard Drive;

        (e) one Djay Beat/Night Thumb Drive;

                                           2
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 11 of 16 PageID #: 497
 · Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 3 of 8 PagelD #: 467



        (f) one 64 GB San Disk Flash Drive;

        (g) one LG Cell Phone w / power cord;

        (h) one Black Motorola cell phone w / charger;

        (i) one Green iPhone SC w / power cord;

        U) one Samsung cell phone;

        (k) one Black/Silver LG flip phone;

        (1) one Black LG flip phone;

        (m) one broken Apple iPhone w / shattered screen;

        (n) one Silver iPhone 6s w / case;

        (o) one Verizon Droid cell phone w/ case;

        (p) one Nikon Coolpix camera;

        (q) one GOPRO Hero 2;

        (r) one Black GO PRO Hero w / case;

        (s) two SD Adapter & Sim card;

        (t) seven Zip Disks;

        (u) one Black Samsung Tablet;

        (v) one Apple iPad;

        (w) one Black Windows surface tablet;

        (x) one Lexar 32 GB jumpdrive; and

        (y) one Kingston 2 GB Thumb Drive

  (collectively the "Seized Forfeitable Property"); and




                                             3
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 12 of 16 PageID #: 498
 · Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 4 of 8 PagelD #: 468



              WHEREAS the Court has considered the defendant's plea of guilty,

  other evidence already in the record, and any additional evidence and

  information submitted by the parties; and

              WHEREAS the Court finds that the Seized Forfeitable Property is

  subject to forfeiture pursuant to 18 U.S.C. § 2253(a), as visual depictions

  described in Section 2251 or matter which contains any such visual depiction,

  which was produced, transported, mailed, shipped, or received in violation of

  that section; (b) property, real or personal, constituting or traceable to gross

  profits or other proceeds obtained from such offense; and/or (c) property, real

  or personal, used or intended to be used to commit or to promote the

  commission of such offense or any property traceable to such property; and

              WHEREAS defendant Patrakis:

              (1)    Acknowledges that the Seized Forfeitable Property is subject

  to forfeiture as described above;

              (2)    Waives and abandons all right, title, and interest in the

  Seized Forfeitable Property;

              (3)    Waives, releases, and withdraws any claim that he may have

  made with respect to the Seized Forfeitable Property and waives and releases

  any claim that he might otherwise have made to it in the future;

               (4)   Agrees to consent promptly upon request to the entry of any

  orders necessary to complete the forfeiture and disposition of the Seized

  Forfeitable Property;



                                           4
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 13 of 16 PageID #: 499
 · Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 5 of 8 PagelD #: 469



              (5)    Waives the requirements of Federal Rules of Criminal

  Procedure 32.2 and 43(a) regarding notice of forfeiture in the charging

  instrument, announcement of the forfeiture in the defendant's presence at

  sentencing, and incorporation of the forfeiture in the Judgment;

              (6)    Acknowledges that he understands that forfeiture of the

  Seized Forfeitable Property will be part of the sentence imposed upon him in

  this case and waives any failure by the Court to advise him of this, pursuant to

  Federal Rule of Criminal Procedure 11 (b) (1) (J), during the plea hearing;

              (7)    Consents to the entry of this Preliminary Order of Forfeiture;

              (8)    Agrees, pursuant to Rule 32.2(b)(4), that this Preliminary

  Order of Forfeiture will become final as to him when it is entered by the Court;

              (9)    Waives, and agrees to hold the United States and its agents

  and employees harmless from, any and all claims whatsoever in connection

  with the seizure, forfeiture, and disposal of the Seized Forfeitable Property; and

              (10)   Waives all constitutional and statutory challenges of any

  kind to any forfeiture carried out pursuant to this Order; and

              WHEREAS good and sufficient cause has been shown,

              It is hereby ORDERED, ADJUDGED, AND DECREED:

              THAT any and all interests of defendant Patrakis in the Seized

  Forfeitable Property, specifically: (a) one 21.5" Apple iMac computer; (b) one

  640 GB Western Digital Hard Drive; (c) one ASUS Laptop w/ power cord; (d)

  one 4TB Western Digital Hard Drive; (e) one Djay Beat/Night Thumb Drive; (f)

  one 64 GB San Disk Flash Drive; (g) one LG Cell Phone w/ power cord; (h) one

                                           5
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 14 of 16 PageID #: 500
. Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 6 of 8 PagelD #: 470



  Black Motorola cell phone w / charger; (i) one Green iPhone SC w / power cord;

  U) one Samsung cell phone; (k) one Black/Silver LG flip phone; (1) one Black LG

  flip phone; (m) one broken Apple iPhone w / shattered screen; (n) one Silver

  iPhone 6s w/ case; (o) one Verizon Droid cell phone w/ case; (p) one Nikon

  Coolpix camera; {q) one GOPRO Hero 2; (r) one Black GOPRO Hero w/ case; (s)

  two SD Adapter & Sim card; (t) seven Zip Disks; (u) one Black Samsung Tablet;

  (v) one Apple iPad; (w) one Black Windows surface tablet; .(x) one Lexar 32 GB

  jumpdrive; and (y) one Kingston 2 GB Thumb Drive, are hereby forfeited to the

  United States of America pursuant to 18 U.S.C. § 2253(a); and

              THAT, pursuant to 21 U.S.C. § 853(n)(l), the United States shall

  publish notice of this Order, and of its intent to dispose of the Seized

  Forfeitable Property in such a manner as the Attorney General may direct,

  including posting notice on the official internet government forfeiture site,

  namely www.forfeiture.gov, for at least 30 consecutive days; and

              THAT the United States may also, to the extent practicable, provide

  written notice to any person known to have an alleged interest in the Seized

  Forfeitable Property as a substitute for published notice as to those persons so

  notified; and

              THAT, pursuant to 21 U.S.C. § 853(n), any person, other than the

  above-named defendant, asserting a legal interest in the Seized Forfeitable

  Property may, within 30 days of the final publication of notice or receipt of

  notice, whichever is earlier, petition the Court for a hearing without a jury to



                                           6
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 15 of 16 PageID #: 501
• Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 7 of 8 PagelD #: 471



  adjudicate the validity of his or her alleged interest in the Seized Forfeitable

  Property; and

               THAT, pursuant to 21 U.S.C. § 853(n)(3), any petition filed by a·

  third party asserting an interest in the Seized Forfeitable Property shall be

  signed by the petitioner under penalty of perjury and shall set forth the nature

  and extent of the petitioner's right, title, or interest in the Seized Forfeitable

  Property, the time and circumstances of the petitioner's acquisition of the right,

  title, or interest in the Seized Foifeitable Property, any additional facts

  supporting the petitioner's claim, and the relief sought; and

               THAT the Seized Forfeitable Property shall be held by the

  appropriate United States agency in its secure custody and control until the

  appropriate disposition of the Seized Forfeitable Property; and

               THAT, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

  Procedure, this Preliminary Order of Forfeiture shall become final as to the

  above-named defendant on the date it is entered by the Court, and it shall be

  made part of the sentence and included in the judgment; and

               THAT if no third party files a timely claim, this Order shall become

  the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2); or,

  upon adjudication of all third-party interests, this Court will enter a Final

  Order of Forfeiture for the Seized Forfeitable Property pursuant to 21 U.S.C.

  § 853(n), as incorporated by 28 U.S.C. § 2461(c), in which all interests will be

  addressed; and



                                            7
Case 1:17-cr-00109-LEK Document 102 Filed 10/26/18 Page 16 of 16 PageID #: 502
,. Case 1:17-cr-00109-LEK Document 98 Filed 09/06/18 Page 8 of 8 PagelD #: 472



              The Court shall retain jurisdiction to enforce this Order, and to

  amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

        ORDERD: September 6, 2018, 2018, at Honolulu, Hawaii.



                                                      Isl Leslie E. Kobayashi
                                                     Leslie E. Kobayashi
                                                     United States District Judge




  The undersigned hereby consents
  to the entry and form of this
  Preliminary Order of Forfeiture:

  KENJI M. PRICE
  United States Attorney
  District of Hawaii


  I sf Darren W.K. Ching        Dated: August 31, 2018
  By: DARREN W.K. CHING
  Assistant United States Attorney

  f sf Keith Shigetomi           Dated: August 29. 2018
  KEITH SHIGETOMI, Esq.
  Attorney for Defendant
  Michael P. Patrakis

  /s/ Michael P. Patrakis        Dated: August 29. 2018
  MICHAEL P. PATRAKIS
  Defendant


  United States v. MICHAEL PATRAKIS; Cr. No. 17-00109 LEK; "Preliminary
  Order of Forfeiture"




                                         8
